Exhibit 10.15

EXECUTION VERSION

AMENDMENT NO.2 TO LIMITED FORBEARANCE AGREEMENT

This Amendment No. 2 to the Limited Forbearance Agreement (this “Amendment”) is
made this 13th day of November 2015 by and among VALERITAS, INC., a Delaware
corporation (the “Borrower”), VALERITAS HOLDINGS, LLC, a Delaware limited
liability company (“Parent”) and VALERITAS SECURITY CORPORATION, each as a
Guarantor (as such term is defined in the Credit Agreement) and the undersigned
Lenders.

RECITALS

A. The Borrower, Parent, the other Guarantors, the Control Agent and the other
Lenders signatory thereto have entered into that certain Amended and Restated
Term Loan Agreement dated as of August 5, 2014 (as amended from time to time,
the “Credit Agreement” and together with all other agreements, instruments and
documents executed in connection therewith, the “Loan Documents”).

B. As of May 18, 2015, certain Events of Default (as that term is defined in the
Credit Agreement) had occurred and were continuing. Notwithstanding the
existence of the Events of Default, the Borrower and the Guarantors requested
that the Lenders temporarily forbear from exercising certain rights or remedies
with respect to such Events of Default (and only with respect thereto).

C. Accordingly, the Borrower, Guarantors, Control Agent and Lenders entered into
a Limited Forbearance Agreement, dated as of May 18, 2015, as amended by that
certain Amendment No. 1 to Limited Forbearance Agreement, dated as of
September 28, 2015 (as so amended, the “Forbearance Agreement”) pursuant to
which, subject to the terms and conditions of the Forbearance Agreement, the
Lenders and the Control Agent agreed to temporarily forbear from exercising
their rights and remedies under the Credit Agreement with respect to the
Designated Defaults. All capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Forbearance Agreement.

D. At the request of the Borrower and Guarantors, subject to the terms and
conditions set forth herein, and without waiving any existing or future rights
or remedies that the Lenders or Control Agent may have against the Borrower or
Guarantors, and without creating a custom or course of dealing among the
parties, the Control Agent and the other Lenders are willing to amend and extend
the Forbearance Agreement and forbear from exercising certain of their
default-related rights and remedies against the Borrower and the Guarantors with
respect to the Designated Defaults (and only with respect thereto).

E. This Amendment shall constitute a Loan Document, and these Recitals shall be
construed as part of this Amendment.



--------------------------------------------------------------------------------

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, and in consideration of the premises and the mutual
covenants contained herein, subject to the satisfaction of the conditions
described in Section 3 hereof, the parties hereto hereby agree as follows:

SECTION 1. AMENDMENT TO FORBEARANCE AGREEMENT.

This Amendment shall become effective on the date that each of the conditions
set forth in Section 3 hereof are satisfied (the “Effective Date”) and the
Forbearance Agreement shall be deemed amended as follows:

1.1 Section 3(a) of the Forbearance Agreement is hereby deleted in its entirety
and replaced with the following:

“SECTION 3. Forbearance

(a) As used herein, the term “Forbearance Period” shall mean the period
commencing on the date hereof and ending on the earlier to occur of
(i) December 18, 2015 (5:00 p.m. Central time) and (ii) the occurrence of any
one or more of the following events:

(A) the occurrence of any default or Event of Default under the Credit Agreement
or the other Loan Documents (including, for the avoidance of doubt, the Waiver
Agreement), other than the Designated Defaults, or any Designated Default either
is repeated or worsens;

(B) any failure by any Credit Party to timely comply with any other term,
condition or provision contained in this Agreement, whether or not notice is
given of such failure, after giving effect to any notice, lapse of time or both;

(C) any representation made by any Credit Party in this Agreement or the other
Loan Documents proves to be incorrect or misleading (or more incorrect or
misleading) in any material respect as of the date when made; and

(D) any Material Adverse Effect (other than any Designated Default, except to
the extent that any Designated Default either is repeated or worsens) shall
occur as determined by Control Agent (after giving effect to the financial
condition of the Borrower and the other Credit Parties as of the date hereof);

(E) Any failure by any Credit Party to timely comply with any term, condition or
provision contained in the documents evidencing the Second Bridge Equity
Financing, whether or not notice is given of such failure, after giving effect
to an notice, lapse of time or both.

The occurrence of any of the events set forth in clauses (A) through (E) above
shall constitute an immediate Event of Default under the Credit Agreement and
the other Loan Documents.”

 

2



--------------------------------------------------------------------------------

SECTION 2. REPRESENTATIONS AND WARRANTIES.

To induce Lenders to enter into this Amendment, the Borrower and Guarantors each
represent and warrant to the Lenders that:

2.1 Representations, Warranties and Covenants. (a) After giving effect to this
Amendment, no representation or warranty of any Credit Party contained in the
Credit Agreement or any of the Loan Documents, including this Amendment, shall
be untrue or incorrect in any material respect as of the date hereof, except to
the extent that such representation or warranty expressly relates to an earlier
date, and (b) no Default or Event of Default (other than the Designated
Defaults) has occurred or is continuing, or would result after giving effect
hereto.

2.2 Authorization, Etc. Each Credit Party has the power and authority to
execute, deliver and perform this Amendment. Each Credit Party has taken all
necessary action (including, without limitation, obtaining approval of its
stockholders, if necessary) to authorize its execution, delivery and performance
of this Amendment. No consent, approval or authorization of, or declaration or
filing with, any Governmental Authority, and no consent of any other Person, is
required in connection with any Credit Party’s execution, delivery and
performance of this Amendment, except for those already duly obtained. This
Amendment has been duly executed and delivered by each Credit Party and
constitutes the legal, valid and binding obligation of each Credit Party,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, or similar laws affecting
the enforcement of creditor rights generally or by equitable principles relating
to enforceability. No Credit Party’s execution, delivery or performance of this
Amendment (i) contravenes the terms of any of such Credit Party’s organization
documents; (ii) conflicts with or constitutes a violation or breach of, or
constitutes a default under, or results in the creation or imposition of any
Lien (other than pursuant to the Security Documents) upon the property of any
Credit Party by reason of the terms of any material obligation under any
Contract to which such Credit Party is a party (including without limitation
obligations arising from agreements relating to any such Contract to which any
Credit Party is a party or which is binding upon it); or (iii) violates any
Requirement of Law in any material respect.

2.3 Acknowledgment of Obligations. Each Credit Party hereby acknowledges,
confirms and agrees that the Credit Parties are indebted to the Lenders in
respect of the Loans under the Credit Agreement. The Loans and all other
Obligations under or in connection with the Loans, together with interest
accrued and accruing thereon, and fees, costs, expenses and other charges now or
hereafter payable by the Borrower or any Guarantor to the Control Agent and the
other Lenders (including, without limitation, the Prepayment Premium, which each
Credit Party acknowledges, confirms and agrees is immediately due and payable in
accordance with Section 11.02 of the Credit Agreement and otherwise pursuant to
the Loan Documents), are unconditionally and immediately due and payable by the
Borrower and the Guarantors to the Control Agent and the other Lenders, without
offset, recoupment, defense or counterclaim of any kind, nature or description
whatsoever, all of which (if any exist, and which the Credit Parties hereby
acknowledge do not exist) are hereby waived by the Credit Parties.

2.4 Security. The Secured Parties’ security interests in the Collateral continue
to be perfected, valid, binding and enforceable first-priority security
interests which secure the Obligations (subject only to the Permitted Liens) and
no tax or judgment liens are currently of record against Borrower or any other
Credit Party. Neither the Borrower nor any Guarantor holds or controls, or will
hold or control during the Forbearance Period, cash or cash equivalents that is
unencumbered and the Borrower and the Guarantors have granted to the Control
Agent and the other Lenders enforceable first-priority security interests on all
of the Borrower’s and the Guarantors’ cash and cash equivalents.

 

3



--------------------------------------------------------------------------------

2.5 Acknowledgment of Default. Each Credit Party hereby acknowledges and agrees
that the Designated Defaults have occurred and are continuing as of the date
hereof, each of which constitutes an Event of Default, and, as a result of the
Designated Defaults, as well as any other Defaults or Events of Default that may
exist, the Control Agent and the other Lenders are entitled to exercise any and
all default-related rights and remedies under the Credit Agreement, the other
Loan Documents, and/or applicable law, including without limitation, to
accelerate the Obligations (and have done so as set forth in 2.5 of the
Forbearance Agreement) or to exercise rights against Collateral and that no
Credit Party has any valid defense to the enforcement of such default-related
rights and remedies. Each Credit Party hereby acknowledges and agrees that the
first to occur of the Designated Defaults occurred no later than January 1, 2015
and have continued to date.

2.6 Acknowledgment of Exercise of Remedies. Each Credit Party hereby
acknowledges, confirms, and agrees that (i) on April 3, 2015, the Control Agent
and the other Lenders duly provided notice to the Borrower that various defaults
and Events of Default (including, without limitation, the Designated Defaults)
had occurred and are continuing, declared all of the Obligations of the Borrower
under the Credit Agreement and all other Loan Documents to be then immediately
due and payable, and terminated the Commitments as of January 1, 2015, and any
other obligations to extend any further credit under any of the Loan Documents;
(ii) such actions by the Control Agent and the other Lenders were a proper
exercise of their rights and remedies, and were made in accordance with the
provisions of the Credit Agreement, the other Loan Documents, and applicable
law; and (iii) payment in full in cash of the Obligations (in the case of the
Loans, at the Redemption Price) is immediately due and payable.

SECTION 3. CONDITIONS TO EFFECTIVENESS.

The effectiveness of Section 1 of this Agreement is expressly conditioned upon
the satisfaction and delivery of each of the applicable conditions set forth
below:

3.1 Documentary Deliveries. The Lenders shall have received this Amendment duly
executed and delivered by the Borrower and each of the other parties hereto.

3.2 No Default. The representations and warranties contained herein shall be
true and correct in all material respects as of the date hereof, and no Default
or Event of Default, other than the Designated Defaults, shall exist on the date
hereof.

3.3 Expense Reimbursement. The Control Agent and the other Lenders shall have
received reimbursement for all expenses for which invoices have been presented
(including reasonable fees, disbursements and other charges of counsel to the
Control Agent and the other Lenders) in accordance with Section 12.03(a) of the
Credit Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 4. MISCELLANEOUS

4.1 Successors and Assigns. This Amendment shall be binding on and shall inure
to the benefit of the Credit Parties, the Control Agent and the other Lenders
and their respective successors and assigns, except as otherwise provided herein
(none of which include WCAS, who is not a party or a third-party beneficiary of
this Amendment). No Credit Party may assign, delegate, transfer, hypothecate or
otherwise convey any of its rights, benefits, obligations or duties hereunder
without the prior written consent of the Control Agent and the other Lenders.

4.2 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

4.3 Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

4.4 Conflict of Terms. Except as otherwise provided in this Amendment, if any
provision contained in this Amendment is in conflict with, or inconsistent with,
any provision in any of the Loan Documents, the provision contained in this
Amendment shall govern and control.

4.5 Incorporation of Credit Agreement. The provisions contained in Sections
12.09 (Governing Law), 12.10 (Jurisdiction, Service of Process and Venue), 12.11
(Waiver of Jury Trial) and 12.12 (Waiver of Immunity) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety, except with reference to this Agreement rather than the
Credit Agreement.

4.6 Continued Effectiveness. Notwithstanding anything contained in this
Amendment, the terms of this Amendment are not intended to and do not serve to
effect a novation as any of the Loan Documents, including the Forbearance
Agreement. The Loan Documents, including the Forbearance Agreement, remain in
full force and effect and the terms and provisions of the Loan Documents,
including the Forbearance Agreement, are ratified and confirmed as amended by
the terms of this Amendment. This Amendment is only applicable and shall only be
effective in the specific instances and for the specific purposes for which made
or given. Except as specifically provided in this Amendment, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver or
forbearance of any right, power or remedy of the Control Agent or any other
Lender under the Credit Agreement or any of the Loan Documents, or constitute a
consent, waiver or modification with respect to any provision of the Credit
Agreement or any of the Loan Documents which shall remain in full force and
effect. Upon the effectiveness of this Amendment each reference in (i) the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” or words of similar
import and (ii) any Loan Document, including the Forbearance Agreement, to “the
Agreement” shall, in each case and except as otherwise specifically stated
therein, mean and be a reference to the Credit Agreement as modified hereby.

 

5



--------------------------------------------------------------------------------

4.7 Further Assurances. Borrower and each other Credit Party agrees to, and to
cause any other Credit Party to, take all further actions and execute all
further documents as Control Agent may from time to time reasonably request to
carry out the transactions contemplated by this Amendment and all other
agreements executed and delivered in connection herewith.

4.8 Counterparts. This Amendment may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement. Delivery of an executed signature page to this Amendment by facsimile
or electronic transmission shall be effective as delivery of a manually executed
signature page to this Amendment.

SECTION 5. Affirmation of Guarantors.

5.1 Each Guarantor hereby acknowledges and agrees that it has reviewed the terms
and provisions of this Amendment and consents to any modification of the Loan
Documents effected pursuant to this Amendment. Each Guarantor hereby confirms to
the Control Agent and the other Secured Parties that, after giving effect to
this Amendment, the Guarantee of such Guarantor and each other Loan Document to
which such Guarantor is a party continues in full force and effect and is the
legal, valid and binding obligation of such Guarantor, enforceable against such
Guarantor in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability. Each Guarantor further acknowledges, confirms and agrees that
Control Agent and the other Lenders have and shall continue to have a valid,
enforceable and perfected first-priority lien (subject only to Permitted Liens)
upon and security interest in the Collateral granted to Control Agent and the
other Lenders pursuant to the Loan Documents or otherwise granted to or held by
Control Agent and the other Lenders.

5.2 Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the waivers or modifications to the Credit Agreement or any other
Loan Document effected pursuant to this Amendment and (ii) nothing in the Credit
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Guarantor to any future waivers or modifications to the
Credit Agreement or any other Loan Document.

[signature pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER: VALERITAS, INC. By:   /s/ Kristine Peterson   Name: Kristine Peterson
  Title: CEO

GUARANTORS:

VALERITAS HOLDINGS, LLC.

By:   /s/ Kristine Peterson   Name: Kristine Peterson   Title: CEO

VALERITAS SECURITY CORPORATION

By:   /s/ Kristine Peterson   Name: Kristine Peterson   Title: CEO

[Signature Page to Amendment No. 2 to Limited Forbearance Agreement]



--------------------------------------------------------------------------------

LENDERS: CAPITAL ROYALTY PARTNERS II L.P., as Lender and Control Agent

By CAPITAL ROYALTY PARTNERS II GP L.P., its General Partner

By CAPITAL ROYALTY PARTNERS II GP LLC, its General Partner

By:   /s/ Nathan Hukill   Name: Nathan Hukill   Title: Authorized Signatory
PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P.   By PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II GP L.P., its General Partner  

By PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II GP LLC, its General Partner

By:   /s/ Nathan Hukill   Name: Nathan Hukill   Title: Authorized Signatory
CAPITAL ROYALTY PARTNERS II –PARALLEL FUND “A” L.P.   By CAPITAL ROYALTY
PARTNERS II – PARALLEL FUND “A” GP L.P., its General Partner  

By CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” GP LLC, its General Partner

By:   /s/ Nathan Hukill   Name: Nathan Hukill   Title: Authorized Signatory

[Signature Page to Amendment No. 2 to Limited Forbearance Agreement]



--------------------------------------------------------------------------------

CAPITAL ROYALTY PARTNERS II (CAYMAN) L.P.

By CAPITAL ROYALTY PARTNERS II (CAYMAN) GP L.P., its General Partner

 

By CAPITAL ROYALTY PARTNERS II (CAYMAN) GP LLC, its General Partner

By:   /s/ Nathan Hukill   Name: Nathan Hukill   Title: Authorized Signatory  
WITNESS: /s/ Nicole Nesson   Name: Nicole Nesson CAPITAL ROYALTY PARTNERS II –
PARALLEL FUND “B” (CAYMAN) L.P.   By CAPITAL ROYALTY PARTNERS II (CAYMAN) GP
L.P., its General Partner  

By CAPITAL ROYALTY PARTNERS II (CAYMAN) GP LLC, its General Partner

By:   /s/ Nathan Hukill   Name: Nathan Hukill   Title: Authorized Signatory  
WITNESS: /s/ Nicole Nesson   Name: Nicole Nesson

[Signature Page to Amendment No. 2 to Limited Forbearance Agreement]